DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claim 2 is withdrawn in view of the newly discovered reference(s) to Tulloch, 1,442,371.  Rejections based on the newly cited reference(s) follow.
Claims 4-13, 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-18, 20 and 28-30 are allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 22 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tulloch 1,442,371.
In regard to claim 1, Tulloch discloses an apparatus comprising:

an outer ferrule 52 disposed around at least a portion of the inner ferrule and comprising an engagement area 53, wherein the engagement area comprises second threads 53 corresponding to and threaded together with the first threads of the plurality of engagement sections  to join the inner ferrule to the outer ferrule.
In regard to claim 2, wherein each of the plurality of engagement sections 55 has threads 54 that form the first threads, and wherein the plurality of engagement sections and the engagement area 53 are threaded together using the threads of each of the plurality of engagement sections and the second threads of the engagement area.
In regard to claim 22, further comprising:
joining the inner ferrule 41, which is joined with the outer ferrule 52, to an inner duct 45 such that that the inner duct is joined with the outer duct 40 attached to the outer ferrule 52.
In regard to claim 26, Tulloch discloses a method comprising:
joining an outer duct 40 to an outer ferrule 52; and
joining, mechanically, an inner ferrule 41 to an engagement area 53 of the outer ferrule 52 by engaging a plurality of engagement sections 55 of the inner ferrule 41 having first threads 54 with second threads 53 of the engagement area that correspond to the first threads such that the outer ferrule 52 is disposed around at least a portion of the inner ferrule 41.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 22 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dunlap, Bonds, Herd, Baugh, Russell and Parks disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679